Pee Cukiam.
Plaintiff’s decedent was killed by a collision with a car driven by the defendant, George W. Barcy, The car was *368owned by the defendant Ascione Motor Sales and Service, Incorporated.
Suit was brought against both of these parties and also the Public Service Co-ordinated Transport.
Plaintiff has a verdict of $5,000 against the defendants Barcy and Ascione Motor Sales and Service, Incorporated. The jury found in favor of the other defendant, Public Service Co-ordinated Transport and against the plaintiff.
The defendant Ascione Motor Sales and Service, Incorporated, has the present rule and urges that the verdict should be set aside for the following reasons:
1. Error in refusing to direct a verdict in its favor.
2. The charge was contrary to law.
3. There was no evidence of negligence.
The proofs show quite convincingly that the defendant Barcy was negligent and that such negligence was the producing cause of the happening resulting in injuries causing the death of plaintiff’s intestate.
An examination of the proofs further satisfies us that the verdict against the defendant Ascione Motor Sales and Service, Incorporated, is unwarranted thereby and decidedly against the weight thereof.
The rule will therefore be made absolute.